Citation Nr: 1314204	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  10-38 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of VA treatment records dated from September 2010 to October 2012, which were considered by the agency of original jurisdiction (AOJ) in the January 2013 supplemental statement of the case.


FINDING OF FACT

1.  Prior to December 7, 2012, the Veteran's PTSD results in no more than mild social and occupational impairment due to mild or transient symptoms consisting of depressed mood, restricted range of affect, nightmares, intrusive memories, nervousness/anxiety, hypervigilance, avoidance behavior, feelings of detachment or estrangement from others, sleep disturbance, difficulty concentrating, exaggerated startle response, and anger, which is responsive to medication, without more severe manifestations that more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Resolving all doubt in the Veteran's favor, as of December 7, 2012, his PTSD more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to symptoms of mild memory loss; flattened affect; circumstantial, circumlocutory or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to December 7, 2012, the criteria for an initial rating in excess of 10 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2012).  

2.  As of December 7, 2012, the criteria for an initial rating of 30 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his PTSD was granted and an initial rating was assigned in the February 2010 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As relevant, the Veteran's VA treatment and Vet Center records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that the Veteran has reported that he is in receipt of Social Security Disability Insurance (SSDI) due to his nonservice-connected vision disability.  However, he has not indicated, and the record does not otherwise show, that his PTSD was the basis of his SSDI disability claim.  Therefore, such records are not relevant to the instant appeal and need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant"). 

In November 2009 and December 2012, the Veteran was afforded VA examinations.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full mental examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that his PTSD has worsened in severity since the December 2012 VA examination.  Rather, they argue that the Veteran's PTSD is more severe than what was noted on the VA examinations.  However, the Board finds that the VA examinations reflect a thorough clinical assessment of the Veteran based on a comprehensive examination of him and review of his pertinent medical, occupational, and psychosocial history as reflected in the claims file and as related by him at the examinations.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Veteran was originally granted service connection for PTSD in a February 2010 rating decision.  A 10 percent disability rating was assigned effective December 6, 2004, the original date of the Veteran's service connection claim.  The Veteran appealed the initial rating assigned, contending that the severity of his PTSD warrants a higher rating. 

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms which were controlled by medication.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assigning a PTSD disability rating, the Board also considers Global Assessment of Functioning (GAF) scores.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

In addition to his PTSD, the Board notes that the Veteran has also been treated for alcohol and substance abuse during the course of the appeal period.  While he has been maintaining his sobriety at the current time, the Court has held that, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this regard, the Veteran's alcohol and substance abuse have not been attributed to his PTSD.  Even so, whenever the effects of the Veteran's alcohol and substance abuse cannot be separated from his PTSD symptomatology, they will be attributed to such service-connected disability. 

Here, the Board finds that the evidence of record does not support a disability rating in excess of 10 percent for the Veteran's PTSD at prior to December 7, 2012.  However, as of such date, the Board finds that his PTSD symptomatology more nearly approximates a 30 percent rating, but no higher.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed the Veteran's statements, his Vet Center records dated from October 2004 to July 2008, VA outpatient treatment records dated through October 2012, and the reports of his VA psychiatric examinations conducted in November 2009 and December 2012.

Vet Center records dated from October 2004 to July 2008 reflect the Veteran's participation in classes pertaining to Vet Center benefits and substance abuse.

An August 2008 VA treatment record reflects that the Veteran had previously been hospitalized for alcohol abuse.  At such time, he presented as well kempt and displayed good hygiene.  The Veteran reported struggling with a depressed mood.  His affect was flat, but he was pleasant and cooperative in answering questions.  The Veteran was able to make eye contact and maintain his gaze.  His speech was organized and goal-directed toward answering questions.  The Veteran reported that he saw shadows moving during the day and night.  He indicated that he had been separated from his wife for the prior 16 years, but they  had been working toward reconciliation for the last few months.  The Veteran further stated that his daughters always visited him and he now attends church regularly with his family.  He indicated that he maintained regular phone contact with both of his sisters, daughters, and now his wife.  

It was noted that the Veteran experienced nightmares 1 to 2 times weekly, intrusive memories 2 to 3 times weekly, intense psychological distress at exposure to cues resulting in feelings of nervousness/anxiety and hypervigilance, avoidance of reminders of the trauma, feeling of detachment or estrangement from others, restricted range of affect as he kept others at a distance, sleep disturbance, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran also reported that his social/family relationships were strained.  It was further noted that, pertaining to suicidal and homicidal ideation, the Veteran denied current active plans or intent although it was noted that he had made a suicide attempt nine years previously.  It was observed that he had been unemployed since 2003 when he became disabled/retired due to his loss of sight.  A GAF score of 55 was assigned.

In February 2009, the Veteran reported that he was sober and was working at finding better relationships.  It was noted that his relationship with his children was strained in the past, but had improved.  He reported that he was still struggling with nightmares.  The Veteran denied suicidal and homicidal ideation.  In March 2009, he attended his therapy session with his daughter.  She indicated that he was struggling with sleep, anger, and depression, and reported that loud noises startle him.  

An April 2009 VA treatment note reflects that the Veteran had been diagnosed with PTSD and alcohol abuse and had been receiving group and individual therapy since July 2008 and September 2008, respectively.

At the November 2009 VA examination, the Veteran denied occupational impairment due to symptoms of PTSD, and reported that he was not working as of 2003 because he was disabled due to vision impairment.  The Veteran relayed that, when he was employed, customers would ask for him and he got along well with others while working.  The examiner noted that the Veteran's symptoms of PTSD would likely have a minimal impact on his ability to function at work.  With regard to relationships, the Veteran stated that he had difficulty maintaining good relationships as, when he is in a relationship, he becomes irritated with his lady friend and breaks it off as he preferred to be by himself.  He further indicated that he preferred to shop at times where there were less crowds and was hypervigilant.  The Veteran reported that he had been separated from his wife for the past 15 years, but that they get along better now than when they were living together.  The Veteran relayed that he has a great relationship with his daughters, and that he sees his grandson every Sunday at church.  Socially, the Veteran stated he eliminated contact with his old friends because they were associated with alcohol use.  He mentioned playing dominoes and going out to Sunday dinner with other family members, and watching television in his free time.  The Veteran reported a history of alcohol abuse, but that his last drink was over 18 months ago.  His impulse control was noted to be good.  The Veteran reported waking up every couple hours throughout the night and sometimes dreaming (later reporting that he experienced nightmares a couple times a month).  He reported taking Paxil, which successfully improved his mood.

The Veteran asserted he experiences nightmares a couple times a month, intrusive memories and intense psychological distress at exposure to cues.  He reported avoidance of trauma-related stimuli, irritability/outbursts of anger, difficulty concentrating and paying attention, hypervigilance, and an exaggerated startle response.

On mental status examination, he was found to be logical, alert, oriented times three and cooperative.  He maintained good eye contact.  Speech was normal and clear, but sometimes circumstantial.  The Veteran had difficulty hearing at times, such that questions had to be repeated.  His thought process was goal-directed, and was negative for suicidal/homicidal ideation.  No inappropriate behavior was exhibited and he was able to maintain his personal hygiene and other basic activities of daily living to an acceptable standard.  Some sleep impairment was reported.  Findings were negative for obsessive or ritualistic behavior and panic attacks.  The Veteran denied depression and anxiety.

The examiner characterized the Veteran's symptoms as mild to moderate, reasoning that they did not appear to cause him significant distress in his current functioning.  A GAF score of 60 was assigned based on symptoms of circumstantial speech, few friends, sleep disturbance, hypervigilance, occasional nightmares, and a tendency to isolate himself most of the week. 

In his February 2010 notice of disagreement, the Veteran reported having problems sleeping due to nightmares and flashbacks.  He also indicated that he had panic attacks two to three times a week and had problems with his memory.  In his September 2010 substantive appeal, the Veteran further reported that he was constantly depressed and found it hard to get motivated to do the things he enjoys.  He stated that he was not currently employed and had not worked for a long time as he was unable to get along with people.  He indicated that he had problems concentrating on particular projects for longer than 30 minutes. 

VA treatment notes reflecting psychiatric care, dated from September 2010 through November 2011, are recounted below.  At all times, the Veteran denied having any suicidal/homicidal ideations or hallucinations.

In September 2010, the Veteran reported difficulty sleeping, anxiety and weird dreams.  He stated he was still grieving over the recent death of his sisters and was struggling with depression.  He presented with a sad affect, depressed mood and poor eye contact, but was well groomed, with fluent speech and goal-directed thought.  

In November 2010, the Veteran reported rekindling his relationship with his wife, though they remained separated.  He also reported working on his relationship with his family.  He recounted the past effects of his alcohol abuse on his relationships, but that, since he became sober in 2007, his relationships had improved.  He stated he has nightmares and flashbacks about traumatic events witnessed in Vietnam.  The Veteran exhibited a depressed mood and restricted affect with fleeting eye contact.  He was well groomed, with goal-directed speech.

Later in November 2010, the Veteran reported improvement with medication and described the reconciliation, albeit a slow one, with his wife and family.  His affect was rather restricted with good eye contact.  Speech was spontaneous, fluent and coherent.  He denied any perceptual disturbances, paranoia or delusional thinking.   He was pleasant a cooperative, and denied any feelings of depression.

In December 2010, the Veteran stated that he struggles with poor trust, self esteem and intimacy.  He presented with a depressed mood and affect and poor eye contact.
He recounted that he had spent Thanksgiving with his family and that he enjoyed being around supportive family.  He indicated that he had a girlfriend, and that a positive relationship with his estranged wife continued.  He further stated that he had a strong church relationship.  The Veteran was dressed appropriately reported that he was maintaining his sobriety. 

In January 2011, the Veteran stated that he'd been spending more time with his grandson and his relationship with his family continued to improve.  He indicated that his trauma symptoms still affect his everyday life, and reported having nightmares, anger and trust problems and difficulty expressing emotion.  The Veteran was casually dressed, and presented with a depressed mood and affect, with poor eye contact.  His speech was spontaneous and his thought process was logical.  The Veteran stated he was still sober.

In March 2011, the Veteran again reported an improved relationship with his family and continued involvement with the church.  He reported having occasional nightmares and flashbacks, along with moderate anger problems, mild depression and anxiety.  The Veteran stated he had been sober since May 2008.  He presented with a depressed mood and affect and poor eye contact.  He was alert with spontaneous speech.

In April 2011, the Veteran reported celebrating his birthday and visiting with his extended family.  He reported having difficulty expressing emotion and a fear of attaching himself to people.  He reported an ongoing struggle with trust problems, poor sleep, nightmares and mild depression.  The Veteran was casually dressed, with fluent speech and a logical thought process.  He was oriented times three, with mood dysphoria and affective blunting.  His eye contact was improved.

In June 2011, the Veteran presented with casual dress and grooming, and was pleasant and cooperative.  His affect was restricted and he was slightly restless and fidgety.  He maintained good eye contact.  He reported occasional feelings of depression, but had been keeping himself busy with various activities, such as the church choir.  He reported socializing with his estranged wife and that their relationship remained fair.  His speech was spontaneous, fluent and coherent.  The Veteran denied any perceptual disturbances, paranoia or delusional thinking.  His sobriety continued.

In August 2011, the Veteran reported feelings of depression, but that medication helped.  He stated he has been reaching out to his family, who have been supportive.  The Veteran also said his church has been supportive.  He discussed struggling with anniversary of his sisters' death.  He was tearful with a sad affect, depressed mood and decreased eye contact.  His speech was spontaneous and within conversational range.  He reported continuing sobriety.

In October 2011, the Veteran reported that taking medication has helped his tension and anxiety.  He denied any break in sobriety and expressed remorse over his past alcohol abuse.  The Veteran reported ongoing involvement in various church activities and that his relationship with his estranged wife remained amiable.  The Veteran's speech was spontaneous, fluent and coherent, and he maintained good eye contact with a full-range affect.  He denied any perceptual disturbances, paranoia or delusional thinking.  A GAF score of 55 was assigned.

A November 2011 VA treatment note reflects that the Veteran was struggling with anger and depression as a result of a sick family member, but that his best friend, who attended counseling with him, was helping him deal with his emotions.

At the VA examination conducted on December 7, 2012, the Veteran again reported a good relationship with his wife, whom he remains separated from, and a good relationship with his children.  The Veteran stated that he attends church regularly with his daughter and spends his time watching television.  Additionally, he stated he has two friends-one occasionally comes over to play dominoes.  Occupationally, he reported still being unemployed due to his vision impairment, for which he receives SSDI.  The Veteran relayed that he has difficulty motivating himself to complete his household chores, but that he does them after a few days.  The Veteran reported that taking Paxil helped improve his mood.  He denied any current substance abuse.

The examiner found that the Veteran's PTSD resulted in the following: mild memory loss, flattened affect, circumstantial, circumlocutory or stereotyped speech, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

The examiner summarized the Veteran's PTSD as resulting in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  A GAF score of 60 was assigned.

Prior to December 7, 2012

Based on the above, the Board concludes that the Veteran is not entitled to an initial rating in excess of 10 percent for his PTSD prior to December 7, 2012.  In this regard, during such time period, the Veteran's PTSD results in no more than mild social and occupational impairment due to mild or transient symptoms consisting of depressed mood, restricted range of affect, nightmares, intrusive memories, nervousness/anxiety, hypervigilance, avoidance behavior, feelings of detachment or estrangement from others, sleep disturbance, difficulty concentrating, exaggerated startle response, and anger, which is responsive to medication, without more severe manifestations that more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In this regard, the Board finds that the Veteran's PTSD has resulted in no more than mild occupational and social impairment.  Specifically, the Veteran consistently showed the ability to build and maintain relationships, and his PTSD has not been found to impair him occupationally.  In this regard, while he reported that he was unemployed as he was unable to get along with people in his September 2010 substantive appeal, the preponderance of the evidence fails to support such a statement.  In fact, throughout the appeal period, with the exception of such statement, the Veteran has indicated that he was unemployed due to his nonservice-connected vision disability.  Moreover, at the November 2009 VA examination, the Veteran specifically indicated that, when he was employed, customers would ask for him and he got along well with others while working.  Furthermore, the examiner specifically concluded that the Veteran's symptoms of PTSD would likely have a minimal impact on his ability to function at work.  As recently observed by the United States Court of Appeals for the Federal Circuit, all five of the non-zero percent disability ratings in the General Rating Formula require some degree of occupational and social impairment.  Vazquez-Claudio v. Shinseki, ___F.3d___, No. 2012-7114, 2013 WL 1395804 (Fed. Cir. Apr. 8, 2013).  Here, the preponderance of the evidence fails to show that the Veteran exhibits more than mild occupational and social impairment, which is commensurate with a 10 percent rating.

In this regard, as indicated previously, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).

While the Veteran has, at times, exhibited symptoms of a depressed mood, feelings of anxiety, and difficulty sleeping, such symptoms have not been shown to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.  The Board notes that the Veteran reported intermittent feelings of depression, but also relayed to care providers at various times that his depression was responsive to medication.  On more than one occasion, the Veteran denied feelings of depression or anxiety all together.  Additionally, while the Veteran indicated that he experienced problems with his memory in his February 2010 notice of disagreement, such is not borne out by the clinical records.  Socially, the Veteran has consistently reported improving relationships with his family, relying on them and his church community for support.  The Veteran's depression has been responsive to medication, with the Veteran at times denying such feelings.  Furthermore, the Veteran has not attested to suspiciousness or panic attacks.  Accordingly, while the Veteran does endorse some symptoms associated with a 30 percent rating, his disability, when viewed as a whole, does not more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include nightmares, intrusive memories, nervousness/anxiety, hypervigilance, avoidance behavior, feelings of detachment or estrangement from others, sleep disturbance, difficulty concentrating, exaggerated startle response, and anger.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 10 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.

The Veteran's GAF scores of 60 and 55 assigned during the period in question, average on the upper end of the bracket considered "moderate," with scores over 60 being mild.  The Board emphasizes that a GAF score is not dispositive of the disability rating VA will assign.  The Board finds the examiners' descriptions of the Veteran's PTSD, issued in conjunction with the GAF scores, to be more illuminative than the assigned GAF scores.  Here, the November 2009 VA examiner, who issued a 60 GAF score, described the Veteran's PTSD as mild to moderate.  During that examination, the Veteran denied feelings of depression or anxiety.  In October 2011, the care provider who issued a 55 GAF score had been informed that the Veteran was responding well to anti-depressants and continued to build relationships in his life.  Therefore, while the Veteran's GAF scores are indicative of moderate impairment, the frequency and severity of his symptoms as detailed in the treatment records and at the November 2009 VA examination do not support such a conclusion as they have not been shown to result in more than mild occupational and social impairment.  Therefore, the Board finds that, prior to December 7, 2012, the Veteran is not entitled to a rating in excess of 10 percent for his PTSD. 

As of December 7, 2012

Resolving all doubt in the Veteran's favor, the Board finds that, as of December 7, 2012, his PTSD more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to symptoms of mild memory loss; flattened affect; circumstantial, circumlocutory or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity.

In this regard, while the December 2012 VA examiner ultimately determined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication, the symptomatology associated with the Veteran's PTSD, to include mild memory loss; flattened affect; circumstantial, circumlocutory or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene are indicative of a 30 percent rating.  Moreover, he assigned a GAF score of 60, which contemplates moderate symptoms.  Therefore, while the evidence does not necessarily show that the Veteran's PTSD results in occupational impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, the Board resolves all doubt in his favor and finds that, as of December 7, 2012, the criteria for a 30 percent rating is more nearly approximated.

However, the Board finds that a rating in excess of 30 percent is not warranted.  In this regard, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.    

While the Veteran has demonstrated mild memory loss; flattened affect; circumstantial, circumlocutory or stereotyped speech; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, the evidence fails to show panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, or impaired abstract thinking.  The Board has also considered all of the Veteran's symptomatology associated with his PTSD, to include that not enumerated in the rating criteria.  See Mauerhan, supra.  However, the Board finds that, while the Veteran does experience some of the symptoms necessary for a 50 percent rating, the preponderance of the evidence fails to demonstrate that such symptoms are of such a severity or frequency so as to result in occupational and social impairment with reduced reliability and productivity.    




Other Considerations

In denying a rating in excess of 10 percent prior to December 7, 2012, and in excess of 30 percent as of such date, the Board has considered the Veteran's assertions that his PTSD is worse than currently rated, and worse than what was reflected during his VA examinations.  However, the Board finds the VA examinations to be highly probative as they reflect a complete evaluation of the Veteran by a trained professional, expressed in the context of the rating criteria.  Numerous VA treatment notes considered by the Board also fail to show that the Veteran's PTSD impacts him occupationally and socially in a manner not contemplated by a 10 percent rating.  These clinical assessments by objective medical professionals have more probative value and carry more weight than the assertions of a lay person without such a medical background.  Moreover, statements made by the Veteran asserting more severe symptoms do not coincide with the portrait of his PTSD consistently depicted in his VA examinations and multiple treatment sessions.  Accordingly, greater evidentiary weight is placed on the medical evidence of record than the Veteran's lay statements.

Therefore, the Board finds that an initial rating in excess of 10 percent prior to December 7, 2012, and in excess of 30 percent thereafter is not warranted.  While the aforementioned analysis focused on the criteria for the next higher rating, the Board further finds that a 50, 70, or 100 percent rating is not warranted for the former period and a 70 or 100 percent rating is not warranted for the latter period.  In this regard, pertaining to the period prior to December 7, 2012, the evidence fails to show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   

Likewise, for the entire appeal period, the evidence fails to show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships, or total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In this regard, the Board is cognizant that the Veteran had attempted suicide prior to the appeal period; however, for the entire time period in question, he has consistently denied suicidal or homicidal ideation.  Likewise, while he indicated in August 2008 that he saw shadows moving during the day and night, the remainder of the evidence is negative for any hallucinations or perceptual disturbances.  The Board also notes that the Veteran was noted to have an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene at the time of the December 2012 VA examination.  However, the evidence fails to demonstrate the presence of any additional symptomatology indicative of a 70 or 100 percent rating.  Moreover, such symptoms are not of such a severity or frequency so as to warrant a 70 or 100 percent rating.  In this regard, the evidence fails to show that such results in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

As indicated previously, the Board has assigned a staged rating of 30 percent as of December 7, 2012.  The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.   Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  However, as detailed above, the record establishes that the Veteran discontinued his employment due to a vision disability, for which he receives SSDI.  While the Veteran alleged in his substantive appeal that he was unemployed due to his inability to work with others, the preponderance of the record, to include the highly probative VA examiner's opinions as well as his own statements made at different times, fails to demonstrate that his PTSD renders him unemployable.  Therefore, the issue of entitlement to a TDIU is not raised by the record and further consideration of such is unnecessary.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for PTSD prior to December 7, 2012, and in excess of 30 percent as of such date. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Prior to December 7, 2012, an initial rating in excess of 10 percent for PTSD is denied. 

As of December 7, 2012, an initial rating of 30 percent, but no higher, for PTSD is granted, subject to applicable law and regulations governing the award of monetary benefits.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


